Filed Pursuant to Rule 424(b)(3) File No.: 333-148854 HINES REAL ESTATE INVESTMENT TRUST, INC. SUPPLEMENT NO.1 DATED MAY 19, 2009 TO THE PROSPECTUS DATED APRIL 30, 2009 This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Hines Real Estate Investment Trust, Inc., dated April 30, 2009 (the “Prospectus”). The Prospectus superseded and replaced the original prospectus for this offering, dated July 1, 2008, and all prior supplements to such prospectus. Unless otherwise defined herein, capitalized terms used in this supplement shall have the same meanings as in the Prospectus. The purposes of this Supplement are as follows: A. To provide an update on the status of our current public offering; B. To provide information regarding distributions recently declared; and C. To include our Quarterly Report on Form 10-Q for the quarter endedMarch 31, 2009. A.
